DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 July 2021 has been entered.

Status of Claims
Claims 1, 11, and 15 have been amended.  Claims 1-20 are pending and examined below.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record US 20150199010 A1 discloses a computer network implemented system for improving the operation of one or more biofeedback computer systems. The system includes an intelligent bio-signal processing system that is operable to: capture bio-signal data and in addition optionally non-bio-signal data; and analyze the bio-signal data and non-bio-signal data, if any, so as to: extract one or more features related to at least one individual 
The next prior art of record US 20060290779 A1 discloses an autonomous inspector mobile platform robot that is used to inspect a pipe or network of pipes. The robot includes a locomotion device that enables the device to autonomously progress through the pipe and accurately track its pose and odometry during movement. At the same time, image data is autonomously captured to detail the interior portions of the pipe. Images are taken at periodic intervals using a wide angle lens, and additional video images may be captured at locations of interest. Either onboard or offboard the device, each captured image is unwarped (if necessary) and combined with images of adjacent pipe sections to create a complete image of the interior features of the inspected pipe. Optional features include additional sensors and measurement devices, various communications systems to communicate with an end node or the surface, and/or image compression software.
As per independent claims 1, 11, and 15, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Basil T. Jos/Primary Examiner, Art Unit 3666